Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing KPMG LLP Chartered Accountants PO Box 10426 777 Dunsmuir Street Vancouver BC V7Y 1K3 Canada Telephone (604) 691-3000 Fax (604) 691-3031 Internet www.kpmg.ca CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Nevsun Resources Ltd We consent to the inclusion in this annual report on Form 40-F of: our auditors' report dated March 24, 2008 on the consolidated balance sheets of Nevsun Resources Ltd ("the Company") as at December 31, 2007 and December 31, 2006, and the consolidated statements of operations and comprehensive income (loss), shareholders equity, and cash flows for each of the years in the two-year period ended December 31, 2007 our auditors' report on reconciliation to United States GAAP dated March 24, 2008 our Report of Independent Registered Public Accounting Firm dated March 24, 2008 on the Companys internal control over financial reporting as of December 31, 2007 each of which is contained in this annual report on Form 40-F of the Company for the fiscal year ended December 31, 2007. Chartered Accountants Vancouver, Canada March 26, 2008 KPMG LLP, a Canadian limited liability partnership is the Canadian member firm of KPMG International, a Swiss cooperative.
